DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,129,010. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 11,129,010 with obvious wording variations. Take an example of comparing claim 1 of the pending application and claim 1 of U.S. Patent No. 11,129,010:

Pending Application 17/464,893
U.S. Patent No. 11,129,010
“An emergency management system comprising:”
“An emergency management system comprising:”
“a website connected to a computer having a processor, software, and storage;”
“a website connected to a computer having a processor, software, and storage;”
“location information stored in the computer;”
“location information stored in the computer;”
“an initial responder who transmits an emergency notification to the computer using a first electronic device;”
“an initial responder who transmits an emergency notification to the computer using a first electronic device;”
“primary parties who are notified through a plurality of second electronic devices by the computer about the emergency notification; and”
“at least one pre-selected primary party, at least one pre-selected primary on-site administrative party, and at least one pre-selected secondary party who are notified through a plurality of second electronic devices by the computer about the emergency notification;”
“a two-way communication system between the primary parties and secondary parties that is viewable and managed by an administrator to continually communicate with all parties until 911 dispatched responders arrive to help users impacted.”
“a two-way communication system between the at least one pre-selected primary party and the at least one pre-selected secondary party that is viewable and managed by the at least one pre-selected primary administrative party, wherein the two-way communication system is configured to continually communicate with all parties;”


	Claim 1 of the instant application 17/464,893 encompass the same subject matter as claim 1 of U.S. Patent No. 11,129,010.
	Claim 2 of the instant application 17/464,893 encompass the same subject matter as claim 2 of U.S. Patent No. 11,129,010.
	Claim 3 of the instant application 17/464,893 encompass the same subject matter as claim 3 of U.S. Patent No. 11,129,010.
	Claim 4 of the instant application 17/464,893 encompass the same subject matter as claim 4 of U.S. Patent No. 11,129,010.
	Claim 5 of the instant application 17/464,893 encompass the same subject matter as claim 1 of U.S. Patent No. 11,129,010.
	Claim 6 of the instant application 17/464,893 encompass the same subject matter as claim 5 of U.S. Patent No. 11,129,010.
	Claim 7 of the instant application 17/464,893 encompass the same subject matter as claim 6 of U.S. Patent No. 11,129,010.
	Claim 8 of the instant application 17/464,893 encompass the same subject matter as claim 7 of U.S. Patent No. 11,129,010.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites that “the location information includes ... potentially GPS coordinates”, which is indefinite.  Claim 4 recites that “the administrator is selected from any higher level professional group that might include but not be limited to”, which is indefinite.  Claim 5 recites that “secondary parties are selected from a group consisting of users with specific limited job duties that might include but not be limited to”, which is indefinite.  Claim 6 recites that “notifications are primarily push communications but can include”, which is indefinite.  Claim 7 recites that “primary and secondary parties are prompted by the computer to provide a user status response and can provide”, which is indefinite.  Furthermore, “provide continual status updates including 911 call date/time” in claim 7 is unclear for two reasons.  First, in claim 1, upon which claim 7 depends, it is the computer, and not the primary and secondary parties, that receives the emergency notification from the initial responder.  Second, the date and time that the 911 call occurred does not change, and therefore, there is no need for continual status updates containing this information.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jedrzejewski et al., U.S. Patent Application Publication 2017/0294131 (hereinafter Jedrzejewski).
	Regarding claim 1, Jedrzejewski discloses an emergency management system (disclosed is a system for facilitating emergency talk group communications, according to [0024]-[0025], Figs. 1-2) comprising:
	a website connected to a computer having a processor, software, and storage (the system comprises a dispatch console [“computer”] which engages in processing and communication tasks (and therefore necessarily comprises a processor, software, and storage), according to [0025]-[0026], Figs. 1-2 [elements 134 and 234, respectively], whereby said dispatch console is connected to the Internet, according to [0034]); 
	location information stored in the computer (location information is set at the dispatch console by the dispatcher, according to [0025]);
	an initial responder who transmits an emergency notification to the computer using a first electronic device (an emergency is reported by a responder on scene, according to [0025]);
	primary parties who are notified through a plurality of second electronic devices by the computer about the emergency notification (police and fire personnel [“primary parties”] in vehicles with subscriber units (SUs) [“second electronic devices”] are notified about the emergency, according to [0025], Fig. 1 [elements 114A, 114B, and 116A]); and
	a two-way communication system between the primary parties and secondary parties that is viewable and managed by an administrator to continually communicate with all parties until 911 dispatched responders arrive to help users impacted (an administrator uses the dispatch console to participate in group communications with the SUs that are associated with the incident indicated by the dispatcher, according to [0035]).
	Regarding claim 2, Jedrzejewski discloses the system of claim 1 wherein the emergency notification includes a type of emergency and GPS coordinates of the initial responder or impacted area of the event (the nature of the emergency and the GPS location are reported, according to [0029]).
	Regarding claim 4, Jedrzejewski discloses the system of claim 1 wherein the administrator is selected from any higher level professional group that might include but not be limited to 911 dispatch personnel, 911 EMA personnel, incident command officers, principals or superintendents, hospital administrators, building administrators, and/or an on-site security guard or school resource officer (the administrator uses the dispatch console [“911 dispatch personnel”], according to [0035]).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski applied to claim 1 above, in view of Zuckerman et al., U.S. Patent Application Publication 2018/0082573 (hereinafter Zuckerman).
	Regarding claim 3, Jedrzejewski discloses all the limitations of claim 1.  Additionally, Jedrzejewski discloses that the location information includes emergency or alert notification instructions to follow or interpret (the location information is associated with instructions for the talk group SUs, according to [0072]), status of the location (the location information includes information relating to a security alert at that location, according to [0025]), and GPS coordinates (the location information comprises the GPS location, according to [0029]).
	Jedrzejewski does not expressly disclose that the location information includes a location layout and asset located inside the location.
	Zuckerman discloses that the location information includes a location layout and asset located inside the location (a browser provides a dispatcher with patient and staff information on a floor plan, along with asset tracking, according to [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski with Zuckerman such that the location information includes a location layout and asset located inside the location.
	One of ordinary skill in the art would have been motivated to make this modification in order to ensure that a patient is attended to in a timely fashion in the event of an emergency (Zuckerman:  [0003]).

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski applied to claim 1 above, in view of Ryan et al., U.S. Patent Application Publication 2017/0099579 (hereinafter Ryan).
	Regarding claim 5, Jedrzejewski discloses all the limitations of claim 1.
	Jedrzejewski does not expressly disclose that secondary parties are selected from a group consisting of users with specific limited job duties that might include but not be limited to first aid volunteer team members, students, employees, parents, guests or visitors, or individuals that have the app downloaded and are within a pre-selected distance of an emergency location.
	Ryan discloses that secondary parties are selected from a group consisting of users with specific limited job duties that might include but not be limited to first aid volunteer team members, students, employees, parents, guests or visitors, or individuals that have the app downloaded and are within a pre-selected distance of an emergency location (an emergency responder group comprise volunteers who have first aid skills, according to [0055]-[0057], whereby only those candidate responders within a predetermined distance of the emergency are included in the set of emergency responders, according to [0067]-[0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski with Ryan such that secondary parties are selected from a group consisting of users with specific limited job duties that might include but not be limited to first aid volunteer team members, students, employees, parents, guests or visitors, or individuals that have the app downloaded and are within a pre-selected distance of an emergency location.
	One of ordinary skill in the art would have been motivated to make this modification in order to dispatch the most appropriate personnel to an emergency situation (Ryan:  [0003]).

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski applied to claim 1 above, in view of Zhang et al., U.S. Patent Application Publication 2019/0137996 (hereinafter Zhang).
	Regarding claim 6, Jedrzejewski discloses all the limitations of claim 1.
	Jedrzejewski does not expressly disclose that notifications are primarily push communications but can include traditional communication as well such as email, text/SMS messages, phone or voicemail messages.
Zhang discloses that notifications are primarily push communications but can include traditional communication as well such as email, text/SMS messages, phone or voicemail messages (an emergency vehicle system receives a push message [“push communications”] regarding details of a 911 call, according to [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski with Zhang such that notifications are primarily push communications but can include traditional communication as well such as email, text/SMS messages, phone or voicemail messages.
One of ordinary skill in the art would have been motivated to make this modification in order to settle an emergency situation as quickly as possible (Zhang:  [0002]).

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski applied to claim 1 above, in view of Kee et al., U.S. Patent Application Publication 2019/0149959 (hereinafter Kee).
	Regarding claim 7, Jedrzejewski discloses all the limitations of claim 1.
	Jedrzejewski does not expressly disclose that primary and secondary parties are prompted by the computer to provide a user status response and can provide continual status updates including 911 call date/time and active user comments.
	Kee discloses that primary and secondary parties are prompted by the computer to provide a user status response and can provide continual status updates including 911 call date/time and active user comments (an electronic digital assistant [“computer”] causes specific information to be requested from the members of a talk group, according to [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski with Kee such that primary and secondary parties are prompted by the computer to provide a user status response and can provide continual status updates including 911 call date/time and active user comments.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the management of talk groups (Kee:  [0048]-[0050]).
 
15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski applied to claim 1 above, in view of Stefik et al., U.S. Patent Application Publication 2016/0179900 (hereinafter Stefik).
	Regarding claim 8, Jedrzejewski discloses all the limitations of claim 1.
	Jedrzejewski does not expressly disclose that the administrator has access to a dashboard that includes event or drill status, primary notification details, primary and secondary user status and detail summaries, GPS mapping details on lifesaving assets nearby, user location color-coded mapping, and an active messaging panel.
	Stefik discloses that the administrator has access to a dashboard that includes event or drill status, primary notification details, primary and secondary user status and detail summaries, GPS mapping details on lifesaving assets nearby, user location color-coded mapping, and an active messaging panel (a dispatcher has access to a dashboard with information on the status of an emergency event, such as a fire, notification details from various emergency responders, the statuses of the various emergency responders, the mapped location of a fire truck [“lifesaving assets”], a messaging window, and color-coded map information, according to [0070], [0082]-[0083], Table 4, Figs. 5, 7A [element 106], 7B, 9A [elements 129 and 130], 13 [element 196]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski with Stefik such that the administrator has access to a dashboard that includes event or drill status, primary notification details, primary and secondary user status and detail summaries, GPS mapping details on lifesaving assets nearby, user location color-coded mapping, and an active messaging panel.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate trend analysis for a specified period (Stefik:  [0011]).

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645